Citation Nr: 0736846	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-40 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Schedular

The veteran is seeking a higher initial evaluation for 
tinnitus, requesting separate 10 percent ratings for each 
ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the 
United States Court of Appeals for Veteran's Claims (Court) 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  Subsequently, in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

The veteran's tinnitus is already assigned the maximum 
schedular rating available under Diagnostic Code 6260.  As 
there is no legal basis upon which to award higher or 
separate schedular evaluations for tinnitus in each ear, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's tinnitus reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis, and indeed, neither the veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  In this regard, the Board 
observes that there is no showing the disability results in 
marked interference with employment.  Moreover, his tinnitus 
has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III. Duties to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
tinnitus.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's post-service treatment records have been 
obtained including an August 2004 VA audiological 
consultation note.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of the evidence is required.


ORDER

Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


